Citation Nr: 9907498	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant & associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to December 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veteran's claim of entitlement to service 
connection for retinitis pigmentosa.

Initially, the Board notes that subsequent to the veteran's 
filing of her notice of disagreement in April 1998, the RO 
framed the issue on appeal as whether new and material 
evidence had been presented to reopen a claim of service 
connection for retinitis pigmentosa.  Review of the veteran's 
claims file shows that the RO originally denied this claim in 
a January 1998 rating decision and that the veteran perfected 
her appeal as to this issue in a timely manner.  As such, the 
issue presently before the Board for consideration is as 
framed on the title page, entitlement to service connection 
for retinitis pigmentosa.


FINDING OF FACT

Competent medical evidence has not been presented to show 
that the veteran's retinitis pigmentosa is related to her 
service and events therein, including in-service findings of 
near vision.


CONCLUSION OF LAW

The claim of entitlement to service connection for retinitis 
pigmentosa is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that the three elements of a well grounded 
claim for service connection are: 1) evidence of a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence; and 3) a 
nexus, or link, between the service related disease or injury 
and the current disability, as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304 (1998).

II.  Factual Background

The evidence of record pertinent to the veteran's claim of 
service connection for retinitis pigmentosa consists of her 
service records (including service medical records), medical 
records from Wilford Hall Medical Center, Lackland Air Force 
Base, documenting treatment received while the veteran was on 
the temporary (then permanent) disability retired list, 
private medical records (dated from October 1989 to July 
1998), and the veteran's testimony at her RO hearing 
(conducted in July 1998).

The veteran's DD 214 and AFMPC Form 134 indicate that the 
veteran was retired from active duty in December 1972.  Her 
enlistment examination (conducted in May 1967) reflects the 
veteran's reports that she wore glasses, and it was noted by 
the examiner that the glasses were for reading.  A periodic 
examination (conducted in June 1968) again reflects the 
veteran's use of glasses for reading (since 1958), and it was 
noted by the examiner that she had defective bilateral near 
visual acuity, which was adequately corrected.  The veteran's 
Initial Flying Class III examination (conducted in June 1969) 
also reflects that the veteran wore glasses for reading 
purposes, and she was found qualified for Flying Class III.  
An annual flying examination (conducted in April 1971) noted 
that the veteran had defective near vision, adequately 
corrected to 20/20 O.U.  Additional service medical records 
are negative for any other notation concerning the veteran's 
eyes and vision.

The medical records from Wilford Hall Medical Center, 
Lackland Air Force Base, indicate that the veteran was 
provisionally diagnosed with retinal pigment epithelial 
dysplasia and macular degenerative changes of unknown 
etiology in December 1975.  It was noted that the veteran 
reported a four to five year history of decreased night 
vision.  Physical examination revealed corrected acuity in 
each eye to 20/20 and retinal pigment clumping.  The examiner 
considered the veteran's retinal degenerative disease process 
to be of the same etiology as her metabolic disease, and it 
was noted that the veteran's history of metabolic disease was 
of unknown etiology.  He opined that they were probably 
dealing with a genetic defect with a missing enzyme.  The 
examiner also indicated that he thought that the veteran's 
disorder was probably a progressive degenerative disease.  
Follow up testing was recommended in four to six months.  A 
clinical record cover sheet (dated in March 1976) noted 
macular and retinal degeneration, and entries dated in 
October 1978 and in May 1979 recorded diagnoses of retinal 
degeneration and degenerative retinitis, respectively.  There 
was no discussion as to its history or etiology.

The veteran's private medical records document a diagnosis of 
retinitis pigmentosa in November 1994.  An initial 
examination report by a "Dr. # 6" reflects the veteran's 
reported medical history of having retinitis pigmentosa since 
1976.  A follow up examination report (also dated in November 
1994), from Retina Consultants of Nevada, reflects the 
veteran's report of having a 23 year history of retinitis 
pigmentosa.  Additional records indicate that the veteran is 
now legally blind due to retinitis pigmentosa but contain no 
discussion of or reference to her service medical history.

At her RO hearing, the veteran testified that she had no idea 
where a notation of near vision came from, as noted in an 
April 1971 annual examination.  (Transcript (T.) at 1).  She 
also testified that she wore glasses in November 1975 and 
that she had been given reading glasses upon going to the 
doctor because of trouble seeing at night.  Id.  When asked 
about her length of service, the veteran indicated that she 
had served from September 1967 to September 1977.  (T. at 2).  
She stated that she saw a doctor for her eyes every six 
months to a year and that she had just the week before seen a 
doctor at the VA clinic.  (T. at 3).  When asked when she was 
first diagnosed with retinitis pigmentosa, the veteran 
responded that she believed that it had been in November 
1994.  (T. at 5).  The veteran's associate from the Las Vegas 
Medical Center testified that the veteran has both retinitis 
pigmentosa and macular degeneration.  (T. at 3).  He also 
testified that the veteran was legally blind.  (T. at 4).


III.  Analysis

The Board recognizes the veteran's contention that she is 
entitled to service connection for her retinitis pigmentosa.  
The Board also recognizes the veteran's belief that she was 
on active duty while placed on the temporary disability 
retired list and was not, in fact, discharged from service 
until 1977.  As such, the diagnosis of macular degeneration, 
noted in 1975, would have fallen within her period of 
service.  However, the Board must adhere to established laws 
and regulations in its determinations.  As such, the 
veteran's claim must be denied, as it is not well grounded.

Initially, the Board feels compelled to address the veteran's 
belief that she was on active duty in December 1975, the 
first time the clinical evidence of record references an eye 
disorder other than defective near vision.  Here, the Board 
notes that case law dictates that only official service 
department records can establish if and when an individual 
was serving on active duty, active duty for training, or 
inactive duty training.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  As such, while the veteran may in all good 
faith believe that her eye disorder was diagnosed and treated 
while she was on active duty, both her DD 214 and her AFMPC 
Form 134 indicate that she was retired from active duty in 
December 1972, approximately three years prior to any 
clinical finding of macular degenerative changes.  In this 
respect, the Board simply is not allowed to disregard the 
service department's determination as to the character or 
nature of the veteran's service.  Id.

Additionally, although not necessarily applicable in this 
instance, the Board also notes that service connection for an 
individual on inactive duty is permitted only for injuries, 
not diseases, incurred or aggravated in the line of duty.  
See 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  In 
effect, were the veteran's assignment to the temporary 
disability retirement list to act as the equivalent of 
inactive duty, service connection for retinitis pigmentosa 
would not be permitted.  Here, the clinical evidence of 
record clearly indicates that the veteran's disorder is a 
disease process and not the result of an injury.

In light of the above, then, a review of the clinical 
evidence of record shows that the veteran was first diagnosed 
with retinitis pigmentosa in November 1994.  Prior to that 
finding, the earliest indication of an eye disorder other 
than the veteran's near vision defect (noted in service) was 
a provisional diagnosis of retinal epithelial dysplasia and 
macular degenerative changes made in December 1975, 
approximately three years after the veteran's retirement from 
active duty.  As outlined above, it was also noted at that 
time (in December 1975) that the etiology of these disorders 
was unknown.  Further, as to the conflicting notations in the 
veteran's private medical records that she had either a 23 
year history of retinitis pigmentosa or retinitis pigmentosa 
dating from 1976, the Board reiterates that there is no 
indication in the clinical evidence record of retinitis 
pigmentosa until November 1994.  Prior to that, there is no 
indication of any eye disorder other than the veteran's near 
vision defect before December 1975.  Also, there is 
absolutely no medical opinion of record relating the 
veteran's defective vision noted in service to the subsequent 
development of retinitis pigmentosa and the degenerative 
macular changes.  Lay assertions as to that causation and 
subsequent diagnoses are inadequate.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's retinitis pigmentosa and events 
in service, including the documented near vision defect, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for retinitis pigmentosa.  
See Caluza v. Brown, supra.

The Board has disposed of this claim on a ground ultimately 
different than that of the RO, as allowed by law.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Green v. Brown, 4 Vet. App. 382 (1993).  As such, the Board 
has considered whether the veteran was given adequate notice 
of the need to submit evidence or argument on the question 
presented for review, along with an opportunity to respond.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In view of 
statements made at the veteran's RO hearing (conducted in 
July 1998), the Board finds that the veteran was adequately 
informed of the evidence required in this case and afforded 
an opportunity to respond.  Moreover, by initially addressing 
the veteran's claim on the merits, the RO afforded greater 
consideration than warranted under the circumstances.  As 
such, the veteran is not prejudiced by the Board's more 
limited consideration.

Moreover, notwithstanding the veteran's testimony at her RO 
hearing, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that while the veteran reported 
having seen a doctor at the VA clinic just one week before 
her RO hearing, review of treatment records forwarded to the 
RO from the VA medical center indicates that these records 
concern the veteran's depression over her sight and only 
reference the veteran's retinitis pigmentosa in that context.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met her burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for retinitis pigmentosa is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


